Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Information Disclosure Statement
The information disclosure statements (IDS) submitted on January 29, 2020 and April 29, 2022 have been considered by the Examiner and made of record in the application file.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 6-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) “acquire data”, “learning”, and “carry out calculations.”  The limitations for acquiring data, carrying out learning, and carrying out calculations, as drafted, are processes that, under its broadest reasonable interpretations, covers performance in the mind, while reciting features such as “system,”  “network” and “layers”, without significant supporting structure. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Therefore, the claim recites an abstract idea. This judicial exception is not integrated into a practical application because the claims merely recite a “system” and “network”, which is interpreted as a generic processor/computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the “layers” acquiring data, and the “networks” learning and calculating amount o no more than mental processes. Acquiring data to learn and perform calculations using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Allowable Subject Matter
Claims 2-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ashani (US 2016/0139977 A1) shows and discloses a plurality of neural network modules each configured and operable to operate in a training mode to undergo training and in a data processing mode for processing one or more input data pieces in accordance with said training. A network training (first partial network) utility connected to each of the neural network modules, the network training utility being configured for operating each of the neural network modules in the training mode by applying a selected set of training data pieces, wherein said network training utility being configured for sequentially training the neural network modules in a cascade order to thereby reduce an error value with respect to said selected of the training data pieces for each successive neural network module in the cascade. An abnormality detection utility (second partial network) connected to each of the neural network modules, the abnormality detection utility being configured and operable for sequentially operating said neural network modules for successively processing the input data, and upon identifying that all of said neural network modules provide the error values being above corresponding abnormality detection thresholds, classifying said input data as abnormal thereby enabling generation of an alert. A typical data processing structure of a neural network 180 including an input layer 260 (primary input layer), output layer 280 and one or more intermediate layers 270 (auxiliary input layer), reading on the claimed “A neural network system comprising: a primary input layer configured to acquire data in both a learning mode and an operation mode; an auxiliary input layer configured to acquire data solely in the learning mode; a first partial network configured to carry out learning using both an output of the primary input layer and an output of the auxiliary input layer; and a second partial network configured to carry out calculations in the learning mode and the operation mode upon receiving an output of the first partial network,” (see paragraphs 21-25, 47-49).
Sawada et al. (US 2016/0224892 A1) show and disclose the neural network apparatus 100 is a multi-layer neural network apparatus, the weight values may be adjusted individually for each hidden layer through unsupervised learning called layer-wise pre-training  before the supervised learning is performed. With such a configuration, the weight W that makes classification more accurate is obtained by the subsequent supervised learning, reading on the claimed “pretraining; and percolative learning, subsequent to the pretraining,” (see paragraphs 94-96).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAIME M HOLLIDAY whose telephone number is (571)272-8618. The examiner can normally be reached Monday-Friday, 7:30am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571)272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAIME M HOLLIDAY/           Examiner, Art Unit 2641